Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM AND CONTROL METHOD FOR FUEL CELL SYSTEM

Examiner: Adam Arciero	SN: 17/235,231	Art Unit: 1727	August 23, 2022 

DETAILED ACTION
The Application filed on April 20, 2021 has been received. The Response to the restriction requirement filed on August 18, 2022 has been received. Claims 1-7 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 18, 2022 is acknowledged. Accordingly, claim 7 is withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (US 2010/0112402 A1; as found in IDS dated 04/20/2021).
As to Claims 1-5, Ogawa discloses a fuel cell vehicle, comprising: a fuel cell; a rechargeable battery configured to be charge with excess power and to discharge an insufficient amount of power at the time of power generation of the fuel cell; and a controller comprising a CPU, ROM and RAM, configured to control a flow rate of an oxidizing gas and a power generation control to perform a low-efficiency power generation where power generation loss is greater than a normal power generation (Abstract and paragraphs [0029-0033]). Ogawa further discloses wherein the power loss is actively utilized as heat energy to self-heat the fuel cell to raise an internal temperature thereof wherein the heat generation is controlled during the low-efficiency power generation and a normal power generation (Fig. 4, paragraphs [0037 and 0050-0060]). It is the position of the Office that the controller of Ogawa is intrinsically configured to perform the claimed functions (claims 1-5) given that the structure of the system and controller of Ogawa and the present invention are the same. See MPEP 2112 and 2114.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2010/0112402 A1; as found in IDS dated 04/20/2021) in view of Kazuno et al. (US 2012/0288777 A1).
As to Claim 6, Ogawa does not specifically disclose wherein the low-efficiency power generation mode is when a vehicle is in park (or idling) and wherein the normal power generation mode is when the vehicle is in drive.
However, Kazuno et al. teaches of a fuel cell vehicle comprising: controlling a flow rate of an oxidizing gas during a low-efficiency power generation mode when the vehicle is idling and during a normal driving mode (Abstract and paragraphs [0014-0015]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Ogawa such that the low-efficiency mode is an idle (or parked) mode and the normal mode relates to a normal driving mode because Kazuno teaches that a highly durable and efficient system is realized (paragraph [0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727